     Case 2:09-cv-01877-BWA-DPC Document 284 Filed 06/15/21 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA


 ARABIA WHITFIELD, et al.                                        CIVIL ACTION

 VERSUS                                                          NO. 09-1877 c/w 09-8074
                                                                 PERTAINS TO 09-1877
 WARREN RILEY, et al.
                                                                 SECTION M (2)


                                    ORDER & REASONS

       Before the Court is the motion in limine of plaintiff Arabia Whitfield to admit safety rules

of law enforcement.1 Defendants Warren Riley, Joseph Meisch, Daniel Scanlan, Greg Lapin,

Steven Keller, Marcellus White, Julio Alonzo, Larisa Austin, Regina Barr, Colette Booth, and the

City of New Orleans (collectively, “Defendants”) oppose the motion.2 Whitfield replies in further

support of her motion.3 Having considered the parties’ memoranda, the record, and the applicable

law, the Court issues this Order & Reasons.

I.     BACKGROUND

       This case arises from the fatal police shooting of Adolph Grimes, III in the early-morning

hours of January 1, 2009. At the time of the incident, the New Orleans Police Department

(“NOPD”) included a regulation in their operations manual covering traffic stops.4 The purpose

of the policy was “to set forth guidelines for conducting traffic stops by commissioned members

of the” NOPD.5 Various officer-defendants have not contested the authenticity of the manual or




       1
         R. Doc. 189.
       2
         R. Docs. 221.
       3
         R. Doc. 248.
       4
         R. Doc. 189-6 at 1.
       5
         Id.
        Case 2:09-cv-01877-BWA-DPC Document 284 Filed 06/15/21 Page 2 of 4




whether the guidelines were in effect on the date of the shooting.6 Whitfield seeks to admit

selective portions of the manual in the following repackaged format:

         POLICE SAFETY RULE NO. 1: “Whenever possible, non-uniformed officers
         shall request assistance from a uniformed officer with a marked unit prior to
         conducting a stop.”

         POLICE SAFETY RULE NO. 2: “Non-uniformed officers conducting traffic stops
         shall conspicuously display their Department credentials to the vehicle occupants
         and announce that they are police officers.”

         POLICE SAFETY RULE NO. 3: “All police vehicles used to conduct vehicle stops
         will be equipped with operable, emergency lights and sirens.”

         POLICE SAFETY RULE NO. 4: “When conducting a traffic stop, officers shall
         use high beams, flashing overhead lights, takedown lights, flashers, and spotlights
         when applicable.”7

Defendants do not oppose the introduction of Rules One and Three so they will be admitted by

consent of the parties.8 This Order & Reasons analyzes the contested admission of Rules Two and

Four.

II.      PENDING MOTION

         In her motion, Whitfield argues that the rules are relevant and probative as they help to

establish foreseeability and causation.9 She contends that the rules imply “an understanding of

police instructors and policymakers alike that injuries to either officers or the public would occur

if they were not followed.”10 Ultimately, Whitfield argues that the safety rules are relevant to

determine (1) “which, whether any or all, of the defendants’ conduct in question was a substantial

factor in bringing about the harm complained of by Plaintiff” and (2) “whether a policy or custom



         6
           R. Docs. 189-1 at 7-8; 189-4 at 5-7; 189-5 at 4-7; 189-7 at 3-5; 189-8 at 4-8; 189-9 at 5-8, 10; 189-10 at 4-
5; 189-11 at 4-7; 189-12 at 3-5; 189-13 at 3-5; 189-14 at 3-7; 189-15 at 4-7, 9-12; 189-16 at 4-6.
         7
           R. Docs. 189-1 at 6 (citations omitted); 189-6. In this Order & Reasons, the rules will be referred to hereafter
as “Rule One,” “Rule Two,” and so on, respectively.
         8
           R. Doc. 221 at 2.
         9
           R. Doc. 189-1 at 7.
         10
            Id.

                                                            2
      Case 2:09-cv-01877-BWA-DPC Document 284 Filed 06/15/21 Page 3 of 4




of ignoring or otherwise not following the black-letter policy was in place and was the moving

force behind” Grimes’s alleged constitutional injury.11 Finally, Whitfield claims that the use of

the term “safety rule” is proper and not prejudicial.12

        In their opposition, Defendants argue that the rules are not relevant because the officers did

not conduct a traffic stop on the night of the shooting.13 Defendants note that Whitfield admits

Grimes was seated in his parked vehicle at the time of the incident.14 Accordingly, Defendants

say that the reliance on a traffic-stop policy will only confuse the jury.15 In the alternative,

Defendants argue that the rules should be excluded under Rule 403 to prevent the danger of

misleading the jury.16

        In her reply, Whitfield notes that in the pretrial order Defendants listed the NOPD manual

as an exhibit they wished to use at trial.17 She explains that “[i]t is untenable for the basis of the

stop to have been for any reason besides the description of the car. Thus, it was the vehicle that

[the officer] sought to stop, not any particular person within it.”18 Alternatively, she argues that

the policy is meant to cover a broader array of circumstances beyond a car being pulled over.19 In

the end, Whitfield “does not seek in her Motion to have this court make a legal determination

regarding the nature of the investigation or stop of Grimes’ vehicle,” but argues that the

Defendants’ contention that the policy is not relevant is based on “an erroneous reading and

interpretation of” the policy.20


        11
           Id. (citation and quotation marks omitted).
        12
           Id. at 8-9.
        13
           R. Doc. 221 at 2.
        14
           Id. at 3.
        15
           Id. at 2.
        16
           Id. at 3-4.
        17
           R. Doc. 248 at 1. At the May 18, 2021 status conference, the parties agreed to file an amended pretrial
order. R. Doc. 199.
        18
           R. Doc. 248 at 7.
        19
           Id. at 8.
        20
           Id. at 9.

                                                        3
       Case 2:09-cv-01877-BWA-DPC Document 284 Filed 06/15/21 Page 4 of 4




III.    LAW & ANALYSIS

        Rule 401 of the Federal Rules of Evidence states that “[e]vidence is relevant if: (a) it has

any tendency to make a fact more or less probable than it would be without the evidence; and (b)

the fact is of consequence in determining the action.” “Irrelevant evidence is not admissible.”

Fed. R. Evid. 402. Rule 403 states that a court may exclude relevant evidence “if its probative

value is substantially outweighed by a danger of one or more of the following: unfair prejudice,

confusing the issues, [or] misleading the jury.” Here, Defendants’ previously submitted pretrial

order states that “Defendants may or will introduce the following exhibits into evidence at trial:

… NOPD Operations Manual in effect in 2009, including, but not limited to, Use of Force and

Traffic Stop Chapters … .”21 R. Doc. 184 at 34. Because Whitfield’s safety rules are derived from

an exhibit Defendants intend to introduce at trial, it is only fair that the rules she seeks to use be

admitted in their entirety. Of course, Defendants can employ countervailing evidence and cross-

examination to attack, among other things, the applicability of such rules to the incident.

IV.     CONCLUSION

        Accordingly, for the foregoing reasons,

        IT IS ORDERED that the motion in limine of plaintiff Arabia Whitfield to admit safety

rules of law enforcement (R. Doc. 189) is GRANTED.

        New Orleans, Louisiana, this 15th day of June, 2021.


                                                      ________________________________
                                                      BARRY W. ASHE
                                                      UNITED STATES DISTRICT JUDGE




        21
             R. Doc. 184 at 34.

                                                  4
